Citation Nr: 0400515	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder, with a 50 percent disability 
evaluation. 


FINDING OF FACT

Post-traumatic stress disorder is manifested by occupational 
and social impairment due to difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the April 2002 statement of the case, the RO provided the 
veteran with the General Rating Formula for Mental Disorders.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a March 2000 letter to the veteran, the RO stated 
that it would request records from any VA medical centers 
where he had been treated, provided that the veteran give the 
places and dates of treatment, and the conditions treated.  
The RO also stated that it would obtain the veteran's private 
medical records if the claim was well-grounded and if the 
veteran provided authorization and consent for his private 
records to be released to VA.  The Board notes that the 
requirement that a claim be well-grounded is no longer the 
law.  However, it remains true that the RO will request 
private medical records of a veteran, provided that the 
veteran has given authorization and consent, and thus the 
Board finds that there was no prejudice to the veteran.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.




II.  Factual Background

In a March 2000 letter, the veteran stated that he had 
frequent nightmares, and that he had troubling keeping a job.  
He stated that he had had twelve jobs since his discharge 
from service. 

In a May 2000 VA outpatient treatment report, the veteran 
presented with some hypervigilance, insomnia with frequent 
awakening, intrusive thoughts, nightmares, exaggerated 
startle response, and mood instability.  There were no 
suicidal or homicidal ideations.  He was pleasant and 
cooperative, with normal psychomotor levels and no abnormal 
movements.  His speech had normal rate, volume, and tone.  He 
had euthymic mood.

In a May 2000 letter, a VA counselor indicated that the 
veteran had been a client since January, and that he reported 
symptoms of night sweats, nightmares, panic attacks, sleep 
deprivation, isolation, depression, hypervigilance, and 
intrusive thoughts with frequent and sustained outbursts of 
anger.  The counselor stated that the veteran had the most 
difficulty with nightmares, panic attacks, and angry 
outbursts, which had caused him great difficulty in social 
functioning, including the loss of friends, gainful 
employment, and exacerbated problems with daily functioning.  
The counselor also noted that the veteran suffered from loss 
of memory and that he had difficulty trusting people.  The 
counselor noted that the veteran's GAF score was presently 
rated at 30.

In a May 2000 letter, a VA psychiatrist stated that the 
veteran was being treated for post-traumatic stress disorder, 
and that he suffered from nightmares and intrusive thoughts.  
The psychiatrist noted that the veteran exhibited avoidance 
symptoms and isolative tendencies, and that he struggled with 
insomnia, irritability, mood instability, outbursts of anger, 
and feelings of guilt.  

In an October 2000 report, a VA counselor detailed test 
results from the MMPI-II/Mississippi Combat Test/Beck 
Depression Scale.  He noted that the veteran had reported 
that his anger had become more intense to the point of rage.  
The counselor noted that the veteran had extreme difficulties 
interacting with others, he had extreme difficulty speaking 
about his emotions, and he exhibited avoidance and numbing.  
The counselor noted that the veteran might be able to form 
only superficial and shallow relationships.

In a January 2001 VA outpatient treatment report, the veteran 
was doing "okay," with no acute change, mood fairly stable, 
still prone to irritability and insomnia and occasional 
intrusive thoughts, no suicidal or homicidal ideations.

In a March 2001 VA examination report, the veteran reported 
that he was verbally hostile toward a customer at work, where 
he worked as a purchasing agent, who questioned his 
inventory.  He reported that he was given a write-up and told 
that he was doing the job poorly.  He reported being 
transferred from various sites as a purchasing agent due to 
his irritability.  He reported no social contact aside from 
his family and veterans at the American Legion and group 
therapy.  The examiner noted that the veteran lived in a 
house with his wife, did not sleep well, had intact appetite, 
was able to dress and bathe himself, contributed to the 
household chores, errands, simple shopping and simple 
cooking.  He worked full-time as a purchasing agent for the 
past 12 years.  He made a suicidal gesture in the past 
without requiring any medical attention.  

The examiner noted that the veteran was fairly groomed in 
casual attire, he was cooperative and made fair eye contact, 
his psychomotor activity was within normal limits, his gait 
and posture were within normal limits, he was dysphoric and 
at times had an irritable affect and at times had a flat 
affect.  He had difficulty engaging the examiner at times and 
occasionally used profanity.  The veteran did not relate 
paranoia, delusions of grandeur, or first rank symptoms.  He 
had no suicidal or homicidal ideations.  His thought process 
was linear and goal directed without flight of ideas.  He was 
not distracted by any auditory or visual hallucinations, or 
flashbacks, during the evaluation.  He was alert and oriented 
times four.  His immediate memory with interruption was two 
out of three.  His concentration was grossly intact.  He 
could not do serial threes on his own.  His recent and remote 
memory were largely intact, as indicated by his ability to 
give a psychiatric history.  The examiner noted that the 
veteran appeared to recognize his mental illness and the need 
for treatment, and that he had realistic plans of self-care.  
His GAF score was a 60.  The veteran reported social 
withdrawal and severe marital difficulties.  The examiner 
concluded that the veteran would be able to maintain 
concentration at work, as he had demonstrated, and would be 
able to maintain adequate pace at work.  It was established 
that the veteran had been fully employed over the last twelve 
months.

In August 2001 and October 2001 VA outpatient treatment 
reports, the veteran reported dozing off at meetings at work, 
and that he continued to feel stressed and anxious.  There 
were no suicidal or homicidal ideations.  He noted problems 
with his wife and their recent arguments.  

In a December 2001 VA outpatient treatment report, the 
veteran reported that his boss had written him up at work for 
sleeping and not performing well, and he noted some long-term 
problems with his boss.

In a March 2002 VA outpatient treatment report, the veteran 
reported that sleeping on the job remained a problem and that 
his work had made some adjustments regarding the time he 
starts to accommodate him.  Per "EAP," his work performance 
was worse.  His mood remained slightly anxious, he slept 
okay, and he had no suicidal or homicidal ideations.

In a May 2002 VA outpatient treatment report, the examiner 
noted that the accommodations at work seemed to have helped 
and the veteran and his boss were getting along better.  His 
mood remained slightly anxious.

In a July 2002 VA outpatient treatment report, the veteran 
reported that things with his boss had become a little 
complicated again but he won favor by figuring out how to 
correct a problem.

In a May 2003 VA examination report, the examiner noted that 
the veteran had no abnormal movements, gait, posture, or 
mannerisms.  The veteran reported being concerned that he 
might lose his job because he did not meet expectations at 
work.  The examiner noted that he had reviewed the veteran's 
work performance and noted that the veteran had difficulties 
reaching the goals required for his day to day tasks, 
carelessly forwarded invoice approvals to the wrong person, 
and had poor concentration at work.  He stated that since his 
work place of 15 years moved close to an airport, he has had 
trouble concentrating due to helicopters and recurrent 
flashbacks.  He reported having nightmares every two to three 
days.  He only socialized with veterans.  He had exaggerated 
startle response.  He reported that he should get a lower 
stress job because he was not able to cope with the stress 
and the concentration that was required.  He reported that 
his prior marriages had failed because of his bad temper and 
verbal outbursts.

The veteran reported that he had worked at the same place for 
the last 15 years, that he got along well with people, but 
avoided his boss, with whom he did not get along.  He lived 
with his wife and stepdaughter; he cooked, cleaned, shopped, 
and took care of his hygiene.  The examiner noted that the 
veteran was fairly groomed and casually dressed.  He was 
slightly fidgety and agitated, but pleasant, polite, and 
cooperative.  His speech was of normal rate and rhythm.  His 
mood was nervous, his affect was anxious and restricted, his 
thought processes were linear, logical, and goal directed, 
his thought content was significant for flashbacks.  He had 
two suicide attempts in the past, but denied any current 
suicidal ideations.  His insight and judgment were 
reasonable.  He was alert and oriented times four.  When 
asked to recall three out of three objects, he could recall 
no objects in five minutes.  His GAF score was a 45 to 50, 
and in the past year had been a 45 to 50.

The examiner noted that the veteran's symptoms of post-
traumatic stress disorder, especially flashbacks in relation 
to triggers of hearing helicopters at a nearby airport, had 
been especially impairing his function at work to the point 
where his performance evaluation indicated that he did not 
meet expectations and was at risk of losing his job.  He had 
narcissistic and antisocial personality traits, and some 
grandiose sense of self-importance and a sense of entitlement 
dating back to his time in the service.  Overall, his main 
problems appeared to be concentrating and the level of stress 
at his job related to his post-traumatic stress disorder 
symptoms.  

The examiner concluded that the veteran had no impairment in 
the ability to understand, carry out, and remember simple one 
or two-step job instructions, no impairment in the ability to 
complete detailed and complex instructions, moderate 
impairment in the ability to related and interact with 
supervisors, coworkers, and the public, moderate to severe 
impairment in the ability to maintain concentration and 
attention, persistence and pace especially when exposed to 
triggers of his trauma, moderate impairment in the ability to 
associate with day-to-day work activity, including attendance 
and safety, moderate to severe impairment in the ability to 
adapt to the stresses common to a normal work environment, 
including attendance and safety, and moderate to severe 
impairment in the ability to maintain regular attendance in 
the workplace and perform work activities on a consistent 
basis.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the evidence supports a grant of a 50 
percent evaluation for post-traumatic stress disorder.

The veteran is currently rated as 50 percent disabling for 
post-traumatic stress disorder.  In order to warrant a 70 
percent disability rating, the next higher rating, the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The Board finds that the 
veteran has displayed social and occupational impairment 
sufficient to warrant a 70 percent disability rating.  

In a May 2000 letter, a VA counselor noted that the veteran 
had nightmares, panic attacks, and angry outbursts which had 
caused him great difficulty in social functioning, including 
the loss of friends, gainful employment, and exacerbated 
problems with daily functioning.  The counselor noted that 
the veteran suffered from loss of memory, that he had 
difficulty trusting people, and that his GAF score was a 30.  
In the October 2000 report, a VA counselor noted that the 
veteran might be able to form only superficial and shallow 
relationships.  In the March 2001 VA examination report, the 
veteran stated that he was verbally hostile to a customer at 
work who had questioned his inventory.  He stated that he was 
given a write-up and told that he was doing the job poorly.  
He reported being transferred from various sites as a 
purchasing agent due to his irritability.  He reported no 
social contact aside from his family, veterans at the 
American Legion, and group therapy.  In spite of this, the VA 
examiner concluded that the veteran would be able to maintain 
concentration at work, would be able to maintain adequate 
pace at work, and gave a GAF score of 60.

The veteran again reported having problems at work in the 
December 2001 VA outpatient treatment report, where he stated 
that his boss had written him up for sleeping and not 
performing well.  He noted long-term problems with his boss.  
His work performance was noted to be worse in the March 2002 
VA outpatient treatment report.  By the time of the May 2003 
VA examination report, the veteran's GAF score was a 45 to 
50.  The veteran continued to be concerned about losing his 
job because he did not meet expectations at work.  The 
examiner noted that he had reviewed the veteran's work 
performance and noted that the veteran had difficulties 
reaching the goals required for his day-to-day tasks.  He 
noted that the veteran carelessly forwarded invoice approvals 
to the wrong person and had poor concentration at work.  The 
veteran reported that his place of work had moved close to an 
airport, and that the noise of helicopters caused him to have 
trouble concentrating due to recurrent flashbacks.  He 
reported that he should get a lower stress job because he was 
not able to cope with the stress and the concentration that 
was required.  He reported that his prior marriages had 
failed because of his bad temper and verbal outbursts.  The 
examiner concluded that the veteran had moderate to severe 
impairment in the ability to adapt to the stresses common to 
a normal work environment, including attendance and safety, 
and moderate to severe impairment in the ability to maintain 
regular attendance in the workplace and perform work 
activities on a consistent basis.

The Board finds that the above evidence shows occupational 
and social impairment due to difficulty in adapting to 
stressful circumstances, including work, and inability to 
establish and maintain effective relationships.  The evidence 
shows that, although he was able to maintain his employment, 
it was at a substandard level, with inappropriate behavior 
and inability to meet the requirements of the job.  As the 
veteran noted, he was in fear of losing the job.  Further, he 
reported that he did not socialize, except with his family, 
other veterans at a veterans service organization, and at 
group therapy.  He reported problems with his current 
marriage, and explained that failure of his other marriages 
was due to his anger and verbal outbursts.  As the VA 
counselor noted in the October 2000 report, the veteran might 
be able to form only superficial and shallow relationships.  

The Board notes that the assertions in the March 2001 VA 
examination report that the veteran had a GAF of 60 and that 
he would be able to maintain concentration at work and 
adequate pace at work are unsupported by the majority of the 
evidence.  The veteran consistently reported having problems 
at work, and the examiner in the May 2003 VA examination 
report specifically noted that he had reviewed the veteran's 
work performance and found specific instances where the 
veteran had not performed his duties properly.

The Board notes that the veteran does not warrant a 100 
percent disability rating, as he does not have total 
occupational and social impairment.  While unable to perform 
adequately at his current job, he did indicate interest in 
obtaining a less stressful job which would require less 
concentration.  Further, he maintained some social ties with 
his family and other veterans.  He did not exhibit grossly 
inappropriate behavior, he showed no persistent danger of 
hurting himself or others, he was able to maintain personal 
hygiene, he was not disoriented to time or place, and he did 
not have memory loss for names of close relatives, 
occupation, or his own name. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The Board is aware that one 
examiner provided a GAF score of 30.  However, that score was 
not supported by the clinical record in that report or any 
report.  Although the GAF score of 30 is evidence, greater 
probative value is assigned to the clinical records, 
particularly the detailed VA examination of May 2003.  That 
report reflected a longitudinal review of records and was 
prepared by a Board certified psychiatrist.  The document 
reflecting a GAF of 30 was far less detailed and was prepared 
by a Master of Science.

The Board finds that the evidence supports a grant of an 
increased evaluation for post-traumatic stress disorder.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Based upon careful review of the evidence of 
record, the Board finds that the evidence did not show that 
this case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the veteran has occupational impairment, 
it is not exceptional and is adequately reflected in the 
regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



